Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Applicant’s Response
	In the response date 03/09/2022, the Applicant amended claims 1, 3-4, 10 and 19, cancelled claim 2, and argued against the rejections in the Final rejection dated 01/10/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terrell et al (U.S Patent 4,491,178) in view of J.A Hall (U.S Patent 3,119,451) (“Hall”).
Regarding Claim 19, Terrell discloses an apparatus (Figures 1 and 2, #35) comprising:
a tube (Abstract; Figure 5, #s 46 and 50 illustrate the upper and lower bags, Col 5, lines 3-15; Figure 7, #s 60 and 62 illustrate upper and lower liners that cover the inner surfaces of the petal basket secured to the tubing, Col 5, lines 44-60) having a bi-frustoconical shape (Figure 2), the tube comprising:
an upper tube part having an inverted frustoconical shape (#50) configured to receive a cement slurry (Col 1, lines 33-55);
a lower tube part having a frustoconical shape (#46) and configured to land on a collar surrounding a casing (Col 3, lines 24-51; Col 4, lines 50-67); and
a waist intermediate between the upper tube part and the lower tube part (region #49), wherein the tube is movably positioned around the casing, the cement slurry provides a weight to urge the tube down the casing (Abstract; Figures 5 and 7, #s 46 and 50; Figure 1, #14; Col 3, lines 51-67).

Terrell, however, fails to expressly disclose providing a tube that engages an outer surface of the casing at the waist when landed on the collar.
Hall teaches the methods above by providing a tube that engages an outer surface of the casing at the waist when landed on the collar (Col 1, lines 25-40; Col 5, lines 69-67 and Col 6, lines 1-18; Col 6, lines 55-67; Col 7, lines 37-54) for the purpose of allowing the cement slurry to flow through the tubing and prevent bridging of the cement downhole and provide a one-directional obstruction in the well bore annulus during cementing to position the cemented-off zone (Abstract; Col 7, lines 38-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Terrell to incorporate stop collars, as taught by Hall, because doing so would help allow the cement slurry to flow through the tubing and prevent bridging of the cement downhole and provide a one-directional obstruction in the wellbore annulus during cementing to position the cemented-off zone.

Regarding Claim 20, Terrell discloses the apparatus of claim 19, wherein the tube has an asymmetric bi-frustoconical shape (Abstract; Figure 2, Col 3, lines 24-51; Figure 5, #s 46 and 50 illustrate the upper and lower bags, Col 5, lines 3-15; Figure 7, #s 60 and 62 illustrate upper and lower liners that cover the inner surfaces of the petal basket secured to the tubing, Col 5, lines 44-60).

Allowable Subject Matter
Claims 1 and 3-18 are allowed.

Response to Arguments
Applicant’s arguments, filed 03/09/2022, with respect to the rejection of the claims above have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of J.A. Hall (U.S Patent 3,119,451) with respect to claims 19-20 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Esmail (U.S Patent 9,038,720) – discloses an apparatus for in-stage cementing in a region of lost circulation zones.  Esmail provides a load-bearing annular steel plate that is retained and secured to the inner casing, wherein the outer diameter of the steel plate is less than the inner diameter of the outer casing in order to provide a seal and allow for the cement to pour into the annulus (Abstract; Figure 2; Col 3, lines 47-67).
	Champeaux et al (U.S Patent 5,115,860) – discloses a tool body that is relative to the surround casing and inserting it into a wellbore and passing through restricted diameters in order to set a gravel pack in an oil well (Abstract; Col 4, lines 17-40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674